UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Darrell A. Watters, )
)

Plaintiff, )

)

v. ) Civil Action No. l7-16ll (UNA)

)

)

Tribal and State Courts Research and )
Leadership Consensus Building )
State Justice Institute and Sponsors et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis (IFP). Under the statute governing IFP
proceedings, the Court is required to dismiss a case "at any time"' it determines that the action is
frivolous. 28 U.S.C. § l9l§(e)(2)(B)(i).

Plaintiff, a resident of Shelton, Washington, has sued, among others, the “First printing”
presumably of a publication of the State of Washington Office of the Administration for the
Courts and the “Second Printing and Second Edition” presumably of a publication of the
Washington State Bar Association Indian Law Section. Compl. Caption. The Complaint
consists of random words and phrases, beginning with “Applied 1938 Civil Exclusion Order
Removal Ordinance Electromagnetic Frequency l\/Iind Control Weapons l\/Ionitor Harass,” and
an equally puzzling “Exhibit.” lt concludes with a “request” that “wrong doers be convicted”

and that plaintiff receive $500,000 “every ten days [and] for long term” for the wrongdoers’

“manipulating [his] mind thought retrieval and Surveillance Monitoring that will take my life at
any given time[.]” Compl. at 2.

Complaints premised on fantastic or delusional scenarios or supported wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as
frivolous Nez`tzke v. Willz'ams, 490 U.S. 3l9, 325 (1989); see Denlon v. Hernandez, 504 U.S. 25,
33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the
level of the irrational or the wholly incredible[.]”); Crisafi v. Hol/cmd, 655 F.Zd 1305, l307-08
(D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events and
circumstances of a wholly fanciful kind.”). The instant complaint satisfies the foregoing
standard; therefore, this case will be dismissed A separate Order accompanies this

Memorandum Opinion.

/{

Date: August 22 l ,2017 United\/States/District]udge

l\)